Citation Nr: 0100319	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  97-25 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for a  disability 
involving multiple joints, claimed as residuals of an injury 
during service.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active military duty from June 1951 to 
June 1955.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
September 1995 rating determination by the Columbia, South 
Carolina Regional Office (RO).


FINDINGS OF FACT

1.  Complete service medical records, including hospital 
reports and the entrance examination, are unavailable.  
Attempts to locate these records have been unsuccessful.

2.  The medical evidence of record reasonably establishes 
that the veteran has arthritis of the lumbar spine, arthritis 
of the left knee and left shoulder impingement as a result of 
injuries incurred in service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, the grant 
of service connection is warranted for disability involving 
multiple jopintys to include arthritis of the lumbar spine, 
arthritis of the left knee and left shoulder impingement 
syndrome.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records consist of a report of the May 1955 
separation examination which was negative for pertinent 
disability.  The RO has attempted to obtain service medical 
records.  On a VA Form 70-3101-4, the National Personnel 
Records Center (NPRC) indicated that service medical records 
were not on file and that the absence of these reports were 
fire-related.

The veteran filed a claim for service connection in July 1995 
indicating that he sustained injury to his back and legs in 
an accident in 1952 and now the problems have reached the 
point that he was no longer able to perform his normal work.  
He indicated that he was treated at the Lackland Airforce 
Base Hospital between February and April of 1952.

In a statement in support of his claim dated in September 
1995 the veteran indicated that the accident and injuries 
that took place in 1952 have been a contributing factor in 
his condition and have caused problems over the years.  He 
reported that following service he was seen by private 
physicians.  He stated that his condition continued to worsen 
until August 1994 when he ceased working altogether.  He was 
awarded Social Security in 1995.  He has also been treated at 
the VA Medical Center and in fact was scheduled for 
examinations in September and October of 1995.  

On file is a decision of the Social Security Administration 
(SSA) pertaining to the veteran's disability award.  It 
reflects that in July 1995, the veteran was found to be 
"disabled" within the SSA's operative statutes and 
regulations.  The SSA Administrative Law Judge (ALJ) found 
that the veteran had not engaged in substantial gainful 
activity since August 1994 due to significant problems with 
arthritis.

Also of record are VA and private treatment records dated in 
1996, which show treatment for complaints of bilateral hip, 
knee and foot pain and a tender left shoulder.  On 
examination the veteran had grating crepitus of the knee, 
back and left shoulder tenderness.  The clinical impression 
was osteoarthritis secondary to trauma.  These records also 
include radiology reports of the veteran's lumbar spine, feet 
and knees.  These records show mild degenerative changes of 
both knees and hypertrophic and degenerative changes of the 
lumbar spine at L1-S1.

In a statement dated September 1997 the veteran again 
indicated that his current problems were as a result of his 
automobile accident in service in 1952.  He stated that at 
the time, physicians told him that the trauma would cause 
additional problems later in life.  He stated that at his 
discharge examination he was told that since there were no 
visible signs of injuries or movement restrictions there was 
no need to enter anything on the record.  He stated that 
after discharge he sought treatment and medication as needed 
from various physicians and that in 1980 was seen by a 
physician following a minor fall and was told that at that 
time his condition was advanced and present.  He stated that 
he was advised to apply for VA disability in 1987 but refused 
and continued to work on a limited basis until 1994.  

Also of record is a February 1998 lay statement from a fellow 
serviceman, D. R. McAlister, who served with the veteran and 
witnessed the veteran's 1952 accident.  He stated that the 
veteran was hospitalized at Lackland Airforce Base Hospital 
and that he visited him several times during the month he was 
treated there.  

Of record is a VA outpatient treatment record dated in March 
1998 which shows the veteran was evaluated for back pain.  
The examiner notes the veteran's history of back injury 
inservice.  Also of record is a statement from the veteran's 
chiropractor, G. Dove, D.C. indicating that the veteran was 
first evaluated in March 1998 complaining of pain in the 
neck, lower back, hip, and legs.  X-rays revealed 
osteoarthritis in the cervical and lumbar/pelvic area and 
disc degeneration in several levels of the spine. Dr. Dove 
noted the veteran's history of a pedestrian/vehicular 
accident in 1952.  He indicated that examination findings, 
orthopedic findings and X-ray findings all revealed 
conditions and results one would expect to find and to be 
consistent with complications and permanent injuries 
sustained from such a traumatic injury as he had in 1952.  
Dr. Dove opined that the veteran suffered from pain and 
debilitation as a result of injuries sustained in the 1952 
accident.  

At his travel board hearing in October 1998, the veteran 
testified as to the facts surrounding the original injury and 
the subsequent hospitalization.  The veteran also testified 
as to his current condition and disability, stating that he 
had occasional pain, swelling and some trouble moving his 
foot.  He testified that his left leg and back condition 
began during his military service as a result of an auto 
accident and that he now has degenerative joint disease.  

The record also includes morning reports dated in 1952.  
These records reflect that the veteran was hospitalized on 
March 18, 1952, at Kelly Airforce Base and was later 
transferred to Lackland Airforce Base, where he remained 
until April 17, 1952, when he returned to Kelly.  The nature 
of the disorder for which the veteran was treated was not 
noted in the service records.  

VA outpatient treatment records dated from March 1995 to 
April 1999 show continued evaluation and treatment for 
painful left shoulder and left hip, low back pain .  In May 
1995 the veteran was examined by C.B. Thomas, M.D. for 
complaints of arthritis in the back, legs, shoulders and 
hips.  The examiner noted the veteran's history of an 
automobile accident in the early 1950s.  

On VA examination in February 2000 the veteran complained 
that his entire left upper extremity hurt but could not tell 
the examiner exactly where.  He also complained of pain in 
the entire left lower extremity.  He stated that his entire 
body hurts and complained of pain, which was very nonspecific 
in origin.  He stated that he had pain with any kind of range 
of motion, of the elbows or shoulder on the left.  He had hip 
pain as well as pain in the low back.  He reported that he 
has been on SSA disability since 1994.  He also has a history 
of being seen by a chiropractor for his low back pain and of 
going to the VA for physical therapy and treatment.  He 
stated that he does not use crutches, braces, canes or 
corrective shoes.  He related a history of being hit from 
behind in 1952 by a car and attributed all of his pain to 
that one incident.  He has had no surgery and no history of 
dislocations or subluxations.  He did not have a history of 
inflammatory arthritis or rheumatoid arthritis.  

On examination of the left upper extremity the veteran was 
able to actively abduct his shoulder to 90 degrees with full 
internal and external rotation to 30 degrees and forward flex 
to 90 degrees with pain.  On passive range of motion the 
examiner was able to abduct the shoulder to at least 120 
degrees and forward flex to 120 degrees.  He had a positive 
Hawkins, and Neer signs.  He had 5/5 motor strength in his 
deltoid, biceps, triceps, extensor digitorum communis and 
flexor digitorum profundus.  He had posterior radial pulses 
and his median, radial, ulnar and axillary nerves were 
intact.  On active range of motion the veteran would not flex 
his elbow past 90 degrees either on the right or the left 
because of severe pain.  However upon observing him taking 
off his shoes and touching his right shoulder with his right 
hand he was able to actively flex to at least 140 degrees 
both on the right and left without significant pain or 
disability.  He was able to supinate to 80 degrees and 
pronate to 80 degrees.  He was able to dorsiflex his wrist to 
70 degrees and volar flex his wrist to 90 degrees, without 
pain.  He was able to radially deviate to 20 degrees and 
ulnarly deviate to 30 degrees.  

In terms of his low back he was able to flex to 80 degrees 
and extend to 20 degrees.  He was able to laterally bend 15 
degrees to the right and to the left without experiencing 
pain.  He was able to get to 30 degrees bending laterally 
with encouragement.  In terms of hip range of motion he was 
able to internally rotate bilaterally to 40 degrees and 
eternally rotate to 30 degrees.  He was able to flex to 90 
degrees in both hips and extend to 30 degrees both hips.  

He had a significant amount of crepitus in his left knee with 
flexion and extension at the patellofemoral joint as well as 
a patellar grind.  He had 0 to 140 degrees range of motion 
both knees.  He had a negative anterior and posterior drawer 
signs as well as negative Lachman and McMurray signs.  There 
was no joint line tenderness or effusion.  He had 5/5 motor 
strength in his bilateral lower extremities, extensor 
hallucis long, flexor hallucis longus, and iliopsoas.  He had 
no subjective sensory changes in his lower extremities and 
his lower extremities were well perfused.  He had a down 
going Babinski bilaterally.  He had a 2+ patellar reflexes 
and +1 Achilles reflexes bilaterally which were symmetric.  
In terms of his upper extremities, he had a negative Hoffman, 
Spurling, and Lhermitte signs.  He had a negative seated 
straight leg raise to 90 degrees.  In terms of doing Waddell 
signs he had 1) pain out of proportion; 2) pain in non-
anatomical locations (i.e., pain in the entire left side of 
the bode); 3) pain in his low back rotation through the hips 
and 4) the examiner was able to distract him (i.e., not being 
able to flex left elbow more than 90 degrees actively however 
when asked to touch his shoulder he was able to do so without 
difficulty).  The clinical impression was possible 
impingement syndrome in the left shoulder, however it was 
hard to tell since he was guarding; low back pain which did 
not seem radicular in origin with mild to moderate 
degenerative changes in the low back and degenerative changes 
in the left knee, especially the patellofemoral joint.  

On subsequent examination in May 2000, the examiner reported 
that the current examination was consistent with the one 
which he had performed in February 2000,  The range of motion 
and examinations were also consistent with the ones already 
done in the past.  The veteran only had shoulder abduction to 
90 degrees on the left.  On passive range of motion he was 
able to get to 120 degrees.  He had range of motion of his 
elbow from full extension to 130 degrees on the left.  He did 
have pain with Neer and Hawkins signs on the shoulder on the 
left.  His pronation and supination were as previously 
stated.  His range of motion again was unchanged from the 
previous examination.  In terms of his back the veteran did 
not have any radicular findings and did not have a straight 
leg raise.  His reflexes and strength as well as range of 
motion were the same as previously described.  He did have 
posterior dorsalis pedis and posterior tibial pulses in both 
the right and left foot.  The examiner's clinical impression 
was the same.  There were some components of an impingement 
syndrome in the left shoulder and most likely some mild 
degenerative changes.  He had some low back pain which was 
not radicular in nature and mostly likely with mild to 
moderate degenerative changes in the low back, consistent 
with mild to moderate spinal stenosis.  He had patellofemoral 
joint pain as well.  



The examiner opined that the veteran seemed to amplify his 
pain out of proportion to the physical examination findings 
as previously stated in the previous examination.  The 
veteran did have some degenerative changes as previously 
stated.  However, since it had been almost 50 years since the 
incident, it was impossible to say exactly what the inciting 
event was which caused his arthritic changes to progress.  
The accident may have been contributory to these; however it 
was impossible to say to what extent.  

Also of record are additional private treatment records which 
are largely illegible but which apparently show that some 
time in 1959 the veteran underwent evaluation for complaints 
of back pain.  On examination straight leg raising was 
negative, but deep palpation over the para spinal muscle area 
caused pain.  The remainder of the examination was negative.  


Analysis

In a case where the veteran's service medical records are 
presumed destroyed, the Board's obligation to explain its 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule, is heightened.  O'Hare v. 
Derwinski, 1 Vet.App. 365, 367 (1991); Pruitt v. Derwinski, 2 
Vet.App. 83, 85 (1992).  The Board must point out, however, 
that it does not read into O'Hare the presumption that the 
missing medical records would, if they still existed, 
necessarily support the veteran's claim.

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed.  See 
Ussery v. Brown, 8 Vet.App. 64 (1995).  Similarly, the case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet.App. 46 (1996).

The United States Court of Veterans Appeals (Court) has held 
that when a veteran's service medical records are lost or 
destroyed, VA has a duty to advise the veteran of alternative 
methods to assist him in supporting his claim.  Garelo v. 
Derwinski, 2 Vet.App. 619 (1992); Dixon v. Derwinski, 3 Vet. 
App. 261 (1992).  Nonetheless, the Board is mindful that in a 
case, such as this one where service medical records have 
been lost, there is a heightened duty to assist the veteran 
in developing the evidence that might support his claim.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992).  This heightened 
duty includes the obligation to search for alternate medical 
records.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  
While it is unfortunate that the veteran's service medical 
records are unavailable, the appeal must be decided on the 
evidence of record.  

With regard to any further development of the veteran's 
claim, his records were destroyed in a fire at the National 
Personnel Records Center (NPRC) in 1973.  The only service 
medical records currently associated with the claims file are 
the separation report and morning reports showing that the 
veteran was hospitalized in 1952.  However, the records do 
not, in and of themselves show the reason that treatment was 
rendered.

Post service medical evidence reveals that the veteran was 
diagnosed with left shoulder impingement syndrome, and 
degenerative changes of the lumbar spine and left knee in a 
February 2000 VA examination report.  Additional medical 
evidence reflects an on going reported history of a 
pedestrian/auto accident during service.  In an October 1998 
travel board hearing, the veteran testified that he was hit 
by a car in 1952, which resulted in a one month 
hospitalization.  In the most recent examination report dated 
in May 2000 the examiner opined that the accident may have 
been contributory to his arthritic changes although it was 
impossible to say to what extent.  Although there are no 
contemporaneous medical records associated with the claims 
file with respect to the claimed in-service incident, the lay 
statement from a fellow serviceman, along with the morning 
reports showing a period of hospitalization in 1952, provide 
an adequate basis for finding as a fact that the veteran was 
injured as he contends.  Specifically, in a February 1998 
letter, the serviceman, indicated that he witnessed the 
veteran's accident and visited the veteran several times 
during the veteran's month-long stay at the hospital.  The 
morning reports lend further support the contentions of an 
injury at that time. 

Giving the veteran the benefit of the doubt, the record 
establishes that he did, in fact, sustain injuries as a 
result of being hit by a car in service.  While there is no 
contemporaneous service medical records reflecting treatment 
for such injuries, the morning reports indicate the veteran 
was hospitalized during the relevant time frame.  In 
addition, there is no indication in the claims file of a 
intervening post-service injury, nor that the injuries pre-
existed active duty.  Further, the Board is persuaded by the 
letter from the fellow serviceman indicating that he knew 
about the accident, and, in particular, that he visited the 
veteran in the hospital during his recuperation.  The Board 
finds that the veteran's reported history is accurate, as 
confirmed by the evidence contained in the lay statement from 
his fellow serviceman.  In addition, the May 2000 VA medical 
opinion provides some support for the veteran's assertion of 
that his current disabilities are the result of the injury in 
service.  Although the VA physician who examined the vetern 
expressed some doubt about the etiology of the veteran's 
disabilities, the physician stated, "The accident may have 
been contributory."  Therefore, the evidence when viewed in 
the aggregate raises at least a reasonable doubt that the 
veteran's arthritis of the lumbar spine and left knee and 
left shoulder impingement syndrome were caused by injuries he 
incurred in service. 

The balance of the evidence does not favor one view or 
another on the question of whether the veteran's left 
shoulder impingement syndrome and degenerative changes of the 
lumbar spine and left knee were incurred in service, and that 
the evidence on file supports a grant of entitlement to 
service connection.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096 __ (2000) (to be 
codified as amended at 38 U.S.C. § 5107).


ORDER

Entitlement to service connection for multiple joint 
disabilites, to include left shoulder impingement syndrome, 
arthritis of the left knee and arthritis of the lumbar spine 
is granted.



		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals



 


